DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the amendments to the claims received on 11/2/2021 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 13-14 in the filing on 11/2/2021 that the cited prior art does not teach “receiv[ing] a user input to insert a content block within the node compositor” and “receiv[ing] an additional user input to insert a digital editing action block… at a position adjacent to the content block” in claim 1.  
Argument 2: Applicant argues on page 14-15 that the cited prior art does not teach “in response to the additional user input to insert the digital editing action block, modifying the digital image within the content block… according to the position of the digital editing action block in the node compositor” in claim 1.  
Argument 3: Applicant argues on page 17-18 that the cited prior art does not teach “receiving a user input from the second client device to insert, at a position adjacent to the second digital image within a node compositor, a digital editing action block selected from the first set of digital action blocks” in claim 9.
Argument 4: Applicant argues on page 18-20 that the cited prior art does not teach “modifying the second digital image by applying image modifications corresponding to the digital editing action 
Argument 5: Applicant argues on page 21-23 that the cited prior art does not teach “generating a node compositor within the digital editing user interface, the node compositor comprising… a digital image and a plurality of unpopulated fields adjacent to the digital image for arranging one or more digital editing action blocks” in claim 15.

Response to Arguments 1, 3, and 5: Arguments 1-5 are moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied, or existing art has been updated necessitated by the applicant’s amendments.  
Response to Argument 2:  Respectfully, Bowen teaches “in response to the additional user input to insert the digital editing action block, modifying the digital image within the content block… according to the position of the digital editing action block in the node compositor.”  Bowen teaches a digital image within the content block with a hoodie background image in the background image slot, or node [Bowen 0091, Fig. 2C, 2F, 2M].  Bowen teaches an additional user input to insert a digital editing action block with a user dragging an image to the design area on the hoodie [Bowen 0096].  The digital image within the content block is modified, because the hoodie image is modified with the dragged design image [Bowen 0103, Fig. 2M].  Bowen teaches according to the position of the digital editing action block in the node compositor because the dragged design is placed in a center node, which modifies the center of the hoodie image [Bowen Fig. 2M].  Likewise, a design dragged to a right node modifies the hoodie image on the right sleeve.  See rejection below for more details.  
Response to Argument 4:  Respectfully, Bowen teaches “modifying the second digital image by applying image modifications corresponding to the digital editing action block and according to the position of the digital editing action block within the node compositor relative to the second digital 
This meets the claim limitations as currently claimed, and Applicant's Arguments 1, 3, and 5 filed on 11/2/2021 are moot in view of new grounds of rejection necessitated by the applicant’s amendment.  Arguments 2 and 4 are not persuasive.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, Patent Application Publication Number US 20200159871 A1 (hereinafter “Bowen”), in view of Jonsson, Patent Number US 8380005 B1 (hereinafter “Jonsson”).
Claim 1:  Bowen teaches “A non-transitory computer-readable medium comprising instructions that, when executed by at least one processor (i.e. a general purpose processor [Bowen 0078]), cause a computer system to: 
provide, for display within a digital editing user interface (Bowen Fig. 2L shows a digital editing user interface) of a client device (i.e. an end user device via a customization user interface [Bowen 0007]): 
a set of digital editing action blocks corresponding to sets of image modifications (i.e. an image gallery [Bowen 0096] note: these action blocks add a graphic design and a background color to an image), the set of digital editing action blocks comprising user-defined digital editing action blocks (i.e. an image gallery previously specified by the user is displayed [Bowen 0096, Fig. 2K-L] note: these action blocks add a graphic design to an image.  Note2: Fig. 2K-L show a user selecting a location in a file system to upload custom images, including a “Mama Bear” image) and system-defined digital editing action blocks (i.e. the user is dragging an image ("Mama Bear" image) to a design area. In addition, a product color palette is provided. The user may select a product color, and the illustrated product's color will change in real time to the selected color [Bowen 0096, Fig. 2F, 2M] note: the gallery images are both user-defined and system-defined.  The dragged and dropped images have two actions, a user-defined action and a system defined action.  After dragging and dropping, a user-defined image is applied.  After dragging and dropping, a color palette (system-defined) for changing the shirt/background color is applied); and 
a node compositor (i.e. FIG. 2F, in this example, the user has added four design areas and assigned the following design area names: printable area 1, printable area 2, printable area 3, printable area 4 [Bowen 0096, Fig. 2F]) comprising a plurality of unpopulated fields (Bowen Fig. 2F shows printable areas 1-4 as unpopulated fields) configured to receive one or more digital editing action blocks of the set of digital editing action blocks (i.e. the user is dragging an image ("Mama Bear" image) to a design area [Bowen 0096]); 
receive a user input to insert a content block within the node compositor, the content block comprising a digital image to modify (i.e. FIG. 2C illustrates a select product view… user may select an image to be associated with the corresponding side (e.g., front) specified by the user [Bowen 0091, Fig. 2C] note: user selects the image of a hoodie to be inserted into the node compositor.  This hoodie image block is inserted as a background image.  The background image area is also node in this node compositor, which additionally includes the four design areas corresponding to the node compositor as shown in Fig. 2F.  The image of the hoodie is modified in Fig. 2M); 
receive an additional user input to insert a digital editing action block of the set of digital editing action blocks (i.e. the user is dragging an image ("Mama Bear" image) to a design area [Bowen 0096]) at a position… [relative] to the content block and at an unpopulated field of the node compositor (Bowen Fig. 2F shows currently 4 design areas are unpopulated.  Design areas are left, right, center, etc of the digital image (hoodie) in the content block (background image node)); and 
in response to the additional user input to insert the digital editing action block, modify the digital image within the content block (Fig. 2M shows the image of the hoodie is the image being modified.  The hoodie image is in the content block which is in the background area node) by applying image modifications associated with the digital editing action block (Bowen Fig. 2M shows the “Mama Bear” image modifying the sweatshirt image) according to the position of the digital editing action block in the node compositor (i.e. FIG. 2M illustrates the user interface illustrated in FIG. 2L with an image from the image gallery added to design area 1 [Bowen 0103] note: Fig 2M shows the “Mama Bear” image modifying design area 1, and design area 1 corresponds to the center of the sweatshirt.  The sweatshirt image is then modified with the “Mama Bear” image at the center of the sweatshirt).”
Bowen teaches inserting an image to edit a background image, and that the position of the inserting image positionally edits the background image.  Bowen is silent regarding a position “adjacent” to the content block.
Jonsson teaches “receive an additional user input to insert a digital editing action block of the set of digital editing action blocks at a position adjacent to the content block and at an unpopulated field of the node compositor (i.e. the user has selected menu items "seek" and "search" from the menu frame to initiate a search using visual criteria based on the image of the dog as a reference image… prior to performing the search, the search results frame is empty [Jonsson Col 8 lines 51-54, Fig. 3A-3E] note: Fig. 3A-E shows a node compositor with 4 images in a column on the left and a 3x3 grid in the main area.  Fig. 3A shows an unpopulated 3x3 portion of a node compositor and a highlighted dog image in a content block to be edited.  After a user input, Fig. 3B-E shows the 3x3 grid loaded with pictures, and the pictures are adjacent to the highlighted dog image.  It is noted that eventually one of the adjacent images edits the selected reference image);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bowen to include the feature of having the ability to input actions into a distinct area as disclosed by Jonsson.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “streamline image discovery, image acquisition, and compositing operations into an efficient workflow for users [Jonsson Col 1 lines 55-57].”

Claim 2: Bowen and Jonsson teach “The non-transitory computer-readable medium of claim 1.”  Bowen teaches “further comprising instructions that, when executed by the at least one processor, cause the computer system to provide, for display within the digital editing user interface of the client device, the set of digital editing action blocks in association with a digital editing action category of a plurality of digital editing action categories (i.e. palettes (e.g., color, font, effect, etc.) [Bowen 0038]… an image gallery… is displayed [Bowen 0096]) that includes at least two of: a cutouts category, an effects category (i.e. palettes (e.g., … effect) [Bowen 0038]), a backgrounds category (i.e. an image gallery… is displayed, and the user is dragging an image ("Mama Bear" image) to a design area [Bowen 0096, Fig 2U] note: Fig. 2U shows adding text over an image.  This further illustrates that the images dragged from the image gallery are background images), or a brushes category.”

Claim 3: Bowen and Jonsson teach “The non-transitory computer-readable medium of claim 1.”  Bowen teaches “wherein the client device is a first client device, and further comprising instructions that, when executed by the at least one processor, cause the computer system to: 
identifying a plurality of modifications to another digital image (i.e. FIG. 3B-1, illustrating an item customization user interface, in this example, the user has selected a hoodie sport jacket. In this example, an image corresponding to the front side of the jacket is accessed from memory and displayed… [in] a color specified by the user [Bowen 0121, Fig. 3B-1] note: hoodie sport jacket has been selected to be loaded as a background in the editor.  A color of hoodie sport jacket has also been specified) at a second client device (Bowen Fig. 3A-3Y is a GUI of a mobile device, which is different than the device in Fig. 2A-Z, a desktop); 
generate at least one of the user-defined digital editing action blocks (Bowen Fig. 3E shows on a mobile device a selection of the same graphics as Fig. 2F and 2L, including the “Mama Bear” image.  Fig. 2K-2L showed the user specifying a file location to upload the custom images) to reflect the plurality of modifications (Bowen Fig. 3E shows the images that can be added to the selected hoodie sport jacket); and 
determine the at least one user-defined digital editing action block (i.e. In response to the user selecting the images control, the example user interface illustrated in FIG. 3E-1 may be presented [Bowen 0131]) corresponds to one or more digital editing action categories of a plurality of digital editing action categories (i.e. user interface provides various editing tools (e.g., an add template control, an add image control, an add text control) [Bowen 0130]… In response to the user selecting the images control, the example user interface illustrated in FIG. 3E-1 may be presented [Bowen 0131]).”

Claims 4, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Jonsson, in view of Grosz et al., Patent Application Publication number US 20160139761 A1 (hereinafter “Grosz”).
Claim 4: Bowen and Jonsson teach all the limitations of claim 1, above.  Bowen and Jonsson are silent regarding “further comprising instructions that, when executed by the at least one processor, cause the computer system to: 
in response to the additional user input to insert the digital editing action block, determine that one or more fields of the plurality of unpopulated fields is compatible with the digital editing action block; and 
provide, for display within the digital editing user interface of the client device, an indication of compatibility for the one or more fields of the plurality of unpopulated fields.”
Grosz teaches “further comprising instructions that, when executed by the at least one processor, cause the computer system to: 
in response to the additional user input to insert the digital editing action block (i.e. When a photo 2510 is dragged from a photo tray 2506 and brought to the drop zone 2503, the drop zone 2503 expands on a spread 2504 [Grosz 0257, Fig. 24-25] note: dragging a photo is a digital editing action.  This action edits a spread, which is a collage of photos the user is editing), determine that one or more fields of the plurality of unpopulated fields (Grosz Fig 25 shows drop zone 2503 is labeled “Add to page,” which is different from “Image.”  This indicates that drop zone 2503 is unpopulated) is compatible with the digital editing action block (i.e. When a photo 2510 is dragged from a photo tray 2506 and brought to the drop zone 2503, the drop zone 2503 expands on a spread 2504. In addition, the editor displays a swap indictor 2512 on each photo of the spread. The swap indicator indicates what would occur when the photo is dropped therein [Grosz 0257]… When a mouse (input device) is over a photo 2406 of the photo tray (photo bar), a drop area 2408 (drop zone) appears on a spread 2404… drop area may be colored in a selected color, to stand out from the rest of the GUI, either for visual pleasure, for easy identification [Grosz 0256] note: when a user begins a drag/drop operation, the mouse is over the photo.  When the mouse is over the photo, the drop zone is labeled “add to page,” and is colored.  Furthermore, when a photo is dragged over the drop zone, the drop zone is visually expanded.  These indicate possible reception of the photo/edit command, or compatibility.  Although directed towards populated fields, the swap indicators on other zones further indicate action/edit compatibility); and 
provide, for display within the digital editing user interface of the client device, an indication of compatibility for the one or more fields of the plurality of unpopulated fields (i.e. When a photo 2510 is dragged from a photo tray 2506 and brought to the drop zone 2503, the drop zone 2503 expands on a spread 2504. In addition, the editor displays a swap indictor 2512 on each photo of the spread. The swap indicator indicates what would occur when the photo is dropped therein [Grosz 0257]… When a mouse (input device) is over a photo 2406 of the photo tray (photo bar), a drop area 2408 (drop zone) appears on a spread 2404… drop area may be colored in a selected color, to stand out from the rest of the GUI, either for visual pleasure, for easy identification [Grosz 0256] note: when a user begins a drag/drop operation, the mouse is over the photo.  When the mouse is over the photo, the drop zone is labeled “add to page,” and is colored.  Furthermore, when a photo is dragged over the drop zone, the drop zone is visually expanded.  These indicate possible reception of the photo/edit command, or compatibility.  Although directed towards populated fields, the swap indicators on other zones further indicate action/edit compatibility).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen and Jonsson to include the 
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to make it easy and efficient for a user to easily and conveniently find a best fitting location of a target photo on a spread [Grosz 0008].”

Claim 15:  Bowen teaches “A computer-implemented method comprising: 
providing, for display, within a digital editing user interface of a client device (i.e. system may provide a user interface including a design area and a set of tools via which a product provider can specify and/or apply design elements (e.g., text, image, and/or a graphic design elements) [Bowen 0031]), a plurality of digital editing action categories (i.e. to enable a user… to specify a palette of colors…, assets, content (e.g., text, graphic, image content), fonts, and/or special effects [Bowen 0034] note: palettes correspond to categories) comprising at least two of: a cutouts category, an effects category (i.e. to enable a user… to specify a palette of… special effects [Bowen 0034]), a backgrounds category (i.e. an image gallery… is displayed, and the user is dragging an image ("Mama Bear" image) to a design area [Bowen 0096, Fig 2U] note: Fig. 2U shows adding text over an image.  This further illustrates that the images dragged from the image gallery are background images), or a brushes category; 
in response to user selection of a first digital editing action category of the plurality of digital editing action categories, providing, for display, a first set of digital editing action blocks corresponding to the first digital editing action category (i.e. A picture gallery area is presented in association with an "add" image control which when activated enables the user to add an image to the gallery [Bowen 0101, Fig. 2J-2L]… image selection user interface presented in response to a user selecting the add image control depicted in FIG. 2J [Bowen 0102] note: user selects “add image,” and in response either a directory listing is displayed with images for selection, Fig. 2K; or a gallery with images is displayed, Fig. 2L); 
generating a node compositor within the digital editing user interface (Bowen Fig. 2F shows an image of hoodie to be modified, with 4 additional design areas), the node compositor comprising a populated field corresponding to a digital image (i.e. user may select an image to be associated with the corresponding side (e.g., front) specified by the user [Bowen 0091] note: the user selected an image of a hoodie to be modified as a background node) and a plurality of unpopulated fields… [relative] to the digital image for arranging one or more digital editing action blocks configured to modify the digital image (i.e. the user has added four design areas and assigned the following design area names: printable area 1, printable area 2, printable area 3, printable area 4. In this example, an image gallery previously specified by the user is displayed, and the user is dragging an image ("Mama Bear" image) to a design area [Bowen 0096, Fig. 2F] note: Mama Bear image modifies the hoodie image.  Design areas are left, right, center, etc of the digital image (hoodie) in the populated field (background image node));
…determining one or more fields of the plurality of unpopulated fields is compatible with the digital editing action block (i.e. end user customizable slots may be highlighted (e.g., with a briefly flashing light, a colored slot outline, an outline of a human body pose, etc.) to the end user to efficiently and clearly indicate slots via which the end user can add end user provided design elements [Bowen 0321, Fig. 31A,C,D]);
identifying, from among the one or more fields of the plurality of unpopulated fields (Bowen Fig. 2F shows currently all 4 design areas are unpopulated), a selection of an unpopulated field corresponding to the digital editing action block (i.e. the user is dragging an image ("Mama Bear" image) to a design area [Bowen 0096]); and
(i.e. user can upload the image of the item or select an image from a gallery/library of item images (e.g., images of generic items, such as a generic t-shirt or sweat shirt) [Bowen 0088] note: the image of the shirt is the image being modified) by applying image modifications corresponding to the digital editing action block according to the selected unpopulated field (Bowen Fig. 2M shows the “Mama Bear” image modifying the sweatshirt image, at the selected design area).”
Bowen teaches inserting an image to edit a background image, and that the position of the inserting image positionally edits the background image.  Bowen is silent regarding unpopulated fields “adjacent” to the digital image.
Jonsson teaches “generating a node compositor within the digital editing user interface, the node compositor comprising a populated field corresponding to a digital image and a plurality of unpopulated fields adjacent to the digital image for arranging one or more digital editing action blocks configured to modify the digital image (i.e. the user has selected menu items "seek" and "search" from the menu frame to initiate a search using visual criteria based on the image of the dog as a reference image… prior to performing the search, the search results frame is empty [Jonsson Col 8 lines 51-54, Fig. 3A-3E] note: Fig. 3A-E shows a node compositor with 4 images in a column on the left and a 3x3 grid in the main area.  Fig. 3A shows an unpopulated 3x3 portion of a node compositor and a highlighted dog image in a content block to be edited.  After a user input, Fig. 3B-E shows the 3x3 grid loaded with pictures, and the pictures are adjacent to the highlighted dog image.  It is noted that eventually one of the adjacent images edits the selected reference image);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bowen to include the feature of having the ability to input actions into a distinct area as disclosed by Jonsson.  

Bowen and Jonsson are silent regarding “in response to a user selection of a digital editing action block from the first set of digital editing action blocks.”
Grosz teaches “in response to a user selection of a digital editing action block from the first set of digital editing action blocks (i.e. When a photo 2510 is dragged from a photo tray 2506 and brought to the drop zone 2503, the drop zone 2503 expands on a spread 2504 [Grosz 0257, Fig. 24-25] note: dragging a photo is a digital editing action.  This action edits a spread, which is a collage of photos the user is editing), determining one or more fields of the plurality of unpopulated fields (Grosz Fig 25 shows drop zone 2503 is labeled “Add to page,” which is different from “Image.”  This indicates that drop zone 2503 is unpopulated) is compatible with the digital editing action block (Grosz Fig 25 shows drop zone 2503 is labeled “Add to page,” which indicates that the drop zone 2503 will accept the drop, which is an indication of compatibility);
identifying, from among the one or more fields of the plurality of unpopulated fields, a selection of an unpopulated field corresponding to the digital editing action block (i.e. A drop area or drop zone or drop target is capable of receiving a target photo [Grosz 0255] note: the unpopulated field receives and displays the photo into the collage at the drop zone labeled “add to page”); and
modifying the digital image by applying image modifications corresponding to the digital editing action block according to the selected unpopulated field (i.e. A drop area or drop zone or drop target is capable of receiving a target photo [Grosz 0255] note: the unpopulated field receives and displays the photo into the collage at the drop zone labeled “add to page”).”

One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to make it easy and efficient for a user to easily and conveniently find a best fitting location of a target photo on a spread [Grosz 0008].”

Claim 16:  Bowen, Jonsson, and Grosz teach all the limitations of claim 15, above.  Bowen teaches “wherein the client device is a first client device, and the computer-implemented method further comprises: 
generating one or more user-defined digital editing action blocks (Bowen Fig. 3E shows on a mobile device a selection of the same graphics as Fig. 2F and 2L, including the “Mama Bear” image.  Fig. 2K-2L showed the user specifying a file location to upload the custom images) based on a plurality of modifications (Bowen Fig. 3E shows the images that can be added to the selected hoodie sport jacket) to another digital image at a second client device (Bowen Fig. 3A-3Y is a GUI of a mobile device, which is different than the device in Fig. 2A-Z, a desktop); and 
determining the one or more user-defined digital editing action blocks (i.e. In response to the user selecting the images control, the example user interface illustrated in FIG. 3E-1 may be presented [Bowen 0131]) correspond to one or more digital editing action categories of the plurality of digital editing action categories (i.e. user interface provides various editing tools (e.g., an add template control, an add image control, an add text control) [Bowen 0130]… In response to the user selecting the images control, the example user interface illustrated in FIG. 3E-1 may be presented [Bowen 0131]).”  

Claim 17:  Bowen, Jonsson, and Grosz teach all the limitations of claim 15, above.  Bowen teaches “further comprising providing, for display within the digital editing user interface of the client device, an indication of compatibility for the one or more fields of the plurality of unpopulated fields (i.e. end user customizable slots may be highlighted (e.g., with a briefly flashing light, a colored slot outline, an outline of a human body pose, etc.) to the end user to efficiently and clearly indicate slots via which the end user can add end user provided design elements [Bowen 0321, Fig. 31A,C,D]).”  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Jonsson, in view of Kokemohr et al., Patent Application Publication number US 20130346898 A1 (hereinafter “Kokemohr”).
Claim 5:  Bowen and Jonsson teaches all the limitations of claim 1, above.  Bowen and Jonsson are silent regarding “wherein the digital editing action block is a nested action block comprising a subset of digital editing action blocks, and each digital editing action block in the subset of digital editing action blocks of the nested action block is configured to be deleted or replaced with a different digital editing action block in response to another user input.”
Kokemohr teaches “wherein the digital editing action block is a nested action block comprising a subset of digital editing action blocks (i.e. stack 302 includes icons as in a "stack of icons," stack 302 may also refer to a set of image enhancements as in a "stack of image enhancements," as each icon represents a different image enhancement, where one or more of the image enhancements are applied to one or more images [Kokemohr 0042]), and each digital editing action block in the subset of digital editing action blocks of the nested action block is configured to be deleted (i.e. An edit stack in example 1701 can be opened 1702 and an optional means for deleting a single editing step [Kokemohr 0104, Fig. 17 element 1703]) or replaced with a different digital editing action block in response to another user input (i.e. edit steps may be rearranged 1705. For example, the second edit is selected by the user using a long click or a long index finger tap. Then, the user can move the edit 1706 out of the series of edits and enter it back into the editing chain at a new position 1707, thereby exchanging edits 2 and 3 with one another [Kokemohr 0106, Fig. 17 elements 1706-1707]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen and Jonsson to include the feature of having the ability to edit grouped instructions as disclosed by Kokemohr.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit for an “improved system for a compartmentalized image editing system that is simple to operate and operable with a single hand [Kokemohr 0113].” 


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Jonsson, in view of McNerney et al., Patent Application Publication number US 20190236786 A1 (hereinafter “McNerney”).
Claim 6:  Bowen and Jonsson teach all the limitations of claim 1, above.  Bowen and Jonsson are silent regarding “wherein the digital editing action block comprises a workflow action block operable in conjunction with another user input.”
McNerney teaches “wherein the digital editing action block comprises a workflow action block operable in conjunction with another user input (i.e. sub-object classification may be presented in hierarchical sequential order in response to a user request [McNerney 0004]… stacks may further store the order in which operations were applied to ensure the editing of one or more image mirrors the editing results from another edited image [McNerney 0079]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen and Jonsson to include the feature of having the ability to work through the instructions in an ordered workflow as disclosed by McNerney.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to a user who desires control over the editing process and yet can benefit from an easy to use tool [McNerney 0021].”

Claim 7:  Bowen, Jonsson, and McNerney teach all the limitations of claim 6, above.  McNerney teaches “further comprising instructions that, when executed by the at least one processor, cause the computer system to: 
execute a first portion of the workflow action block (see below); 
provide, for display within the digital editing user interface of the client device, a prompt for one or more user inputs (see below); and 
execute a second portion of the workflow action block based on receipt of the one or more user inputs at the digital editing user interface of the client device (i.e. each edit stack layer may represent a different edit operation that may be applied sequentially or in various orders to the image. In various implementations, only particular edit operation layers may be selected by the user… an edit stack dedicated to faces may include separate operation layers for blemish removal, colorize, insert hat, etc., which may be sequentially applied. The edit operations in each layer may be weighted to assist in determining the edit operations to apply to an image [McNerney 0081] note: although the weighting here refers to intelligent learning, the same paragraph also discloses manual application of layers, selected by the user.  Selected by the user means there is some sort of input on an input device, or a prompt at each edit stack layer whether to execute each image modification).”  
One would have been motivated to combine Bowen, Jonsson, and McNerney, before the effective filing date of the invention because it provides the benefit “to a user who desires control over the editing process and yet can benefit from an easy to use tool [McNerney 0021].”

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Jonsson, in view of Wilensky, Patent Application Publication number US 20120002903 A1 (hereinafter “Wilensky”).
Claim 8:  Bowen and Jonsson teach all the limitations of claim 1, above.  Bowen and Jonsson are silent regarding “wherein the node compositor further comprises fields positionally arranged in a first direction indicating portions of digital content and positioned in a second direction indicating modifications to the portions of digital content.”
Wilensky teaches “wherein the node compositor (i.e. adjusting sliders for each of these parameters… if a selection mask is defined, throughout a selected portion or region of the image [Wilensky 0024]… to select a region of a digital image using a user-identified location within the digital image [Wilensky 0035]… the image region selection component 18 may generate one or more selection masks according to which activities (e.g., modifications, analysis etc.) with respect to a digital image will be localized or limited [Wilensky 0036]) further comprises fields positionally arranged in a first direction indicating portions of digital content (i.e. a user may point to a highlight region and drags his/her finger to the left, thus darkening the highlights…. if the image region pointed to (before sliding the finger or cursor) is in shadows or highlights [Wilensky 0120, Fig. 9] note: Fig. 9 shows a picture with highlights, or brighter portion on top, and shadows, or a darker portion on bottom.  A user input selects either the top or bottom of the photo to select portions of the photo for editing.  This selection of a top or a bottom, or in the y-coordinate direction, is a first direction) and positioned in a second direction indicating modifications to the portions of digital content (i.e. a user may point to a highlight region and drags his/her finger to the left, thus darkening the highlights [Wilensky 0120, Fig. 9]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen and Jonsson to include the feature of having the ability to arrange selectable areas in a first and second direction as disclosed by Wilensky.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to optimize or improve the digital image [Wilensky 0056].”

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Jonsson, in view of Asver et al., Patent Application Publication number US 20140133782 A1 (hereinafter “Asver”).
Claim 9:  Bowen teaches “A system comprising: 
one or more memory devices (i.e. memory [Bowen 0005]) comprising a plurality of system-defined digital editing action blocks (i.e. the user is dragging an image ("Mama Bear" image) to a design area. In addition, a product color palette is provided. The user may select a product color, and the illustrated product's color will change in real time to the selected color [Bowen 0096, Fig. 2F, 2M] note: the gallery images are both user-defined and system-defined.  The dragged and dropped images have two actions, a user-defined action and a system defined action.  After dragging and dropping, a user-defined image is applied.  After dragging and dropping, a color palette (system-defined) for changing the shirt/background color is applied) indicating sets of image modifications (i.e. FIG. 2M illustrates the user interface illustrated in FIG. 2L with an image from the image gallery added to design area 1 [Bowen, Fig. 2M] note: the “Mama Bear” image is modifying the image of the hoodie) and corresponding to a plurality of digital editing action categories (i.e. If the user selects the add text control… Controls are provided [Bowen 0105, Fig. 2N] note: a selection of a text modification is another digital editing category); and 
one or more computing devices configured to cause the system to: 
generate a user-defined digital editing action block… at a first client device (i.e. Referring to FIG. 2F… an image gallery previously specified by the user is displayed [Bowen 0096, Fig. 2F] note: the images in the image gallery have been previously selected, or defined.  Fig. 2F shows a desktop UI, a first client device);
determine a first digital editing action category corresponding to the user-defined digital editing action block from the plurality of digital editing action categories (Bowen Fig. 2F shows an image gallery to the right of the hoodie labeled “Your pictures gallery.”  To the left of the hoodie, “Pictures” has been underlined.  The user defined images in the image gallery correspond to the images, or pictures category);
provide, for display, within a digital editing user interface of a second client device (Bowen Fig. 3A-3Y show a UI for image editing on a mobile device, a second client device), the plurality of digital editing action categories (Bowen Fig. 3D show the categories images, text, and templates in mobile UI.  Fig. 2Q also show images, text, and templates categories on the top left of the desktop UI) and a second digital image (Bowen Fig. 3D shows another hoodie image);
(i.e. In response to the user selecting the images control, the example user interface illustrated in FIG. 3E-1 may be presented [Bowen 0131, Fig. 3D-3E1]), provide, for display within the digital editing user interface of the second client device (Bowen Fig. 3D-3E1 show screenshots on mobile UI, the second device), a first set of digital editing action blocks (Bowen Fig. 3E1 show images from image gallery) comprising the user-defined digital editing action block (Bowen Fig. 3E1 show the same image gallery that user previously defined in the desktop UI, Fig. 2S) and system-defined digital editing action blocks from the plurality of system-defined digital editing action blocks (i.e. FIG. 3F illustrate an example user interface with an image added to the selected design area in response to the user selecting the corresponding image from the gallery illustrated in FIG. 3E… control may… be provided… causes… any added images/text to turn on or off  [Bowen 0142, Fig. 3F-3G] note: the gallery images are both user-defined and system-defined.  The dragged and dropped images have two actions, a user-defined action and a system defined action.  After dragging and dropping, a user-defined image is applied.  After dragging and dropping, other images/text may be turned on or off, a system defined action);
receive a user input from the second client device to insert, at a position…[relative] to the second digital image within a node compositor, a digital editing action block selected from the first set of digital action blocks (i.e. FIG. 3F illustrate an example user interface with an image added to the selected design area in response to the user selecting the corresponding image from the gallery illustrated in FIG. 3E [Bowen 0142-143, Fig. 3F-3G] note: Fig. 3F shows a circle logo in the center of the hoodie, 3G shows a Mama Bear logo in the center of the hoodie.  Design areas are left, right, center, etc of the digital image (hoodie), which is within the node compositor (background hoodie image is in a background node within the node compositor)); and
and according to the position of the digital editing action block within the node compositor relative to the second digital image (Bowen Fig. 3F shows a circle logo in the center of the hoodie, 3G shows a Mama Bear logo in the center of the hoodie.  The center position node of the 4 available nodes receives the logo, and then the center of the hoodie image is modified).” 
Bowen teaches a first and second client device, a first and second digital image, and inserting an image to edit a background image, and that the position of the inserting image positionally edits the background image.  Bowen is silent regarding a position “adjacent” to the second digital image.
Jonsson teaches “receive a user input from the…client device to insert, at a position adjacent to the… digital image within a node compositor, a digital editing action block selected from the first set of digital action blocks (i.e. the user has selected menu items "seek" and "search" from the menu frame to initiate a search using visual criteria based on the image of the dog as a reference image… prior to performing the search, the search results frame is empty [Jonsson Col 8 lines 51-54, Fig. 3A-3E] note: Fig. 3A-E shows a node compositor with 4 images in a column on the left and a 3x3 grid in the main area.  Fig. 3A shows an unpopulated 3x3 portion of a node compositor and a highlighted dog image in a content block to be edited.  After a user input, Fig. 3B-E shows the 3x3 grid loaded with pictures, and the pictures are adjacent to the highlighted dog image.  It is noted that eventually one of the adjacent images edits the selected reference image); and”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bowen to include the feature of having the ability to input actions into a distinct area as disclosed by Jonsson.  

Bowen teaches generating a user-defined digital editing action block.  Bowen and Jonsson are silent regarding “generate a user-defined digital editing action block based on a plurality of modifications to a digital image.”
Asver teaches “generate a user-defined digital editing action block based on a plurality of modifications to a digital image at a first client device (i.e. FIG. 4 illustrates a first user 410 who is using a first desktop computer 420… The first user 410 is editing a first digital image 440… In editing the first digital image 440, the first user 410 performs five edit operations 450A-E [Asver 0037, Fig. 4]… In Step 305, a first digital image edit stack is stored, which includes at least one digital image edit operation performed by a first user [Asver 0039, Fig. 3A] note: a user performs five edit operations, which are stored as an image edit stack, or digital editing action block);…
provide, for display, within a digital editing user interface of a second client device (i.e. the first digital image edit stack is provided for the second user [Asver 0050]),… a second digital image (Asver Fig. 4 element 445 shows a second digital image displayed on a second client device);…
modify the second digital image by applying image modifications corresponding to the digital editing action block (i.e. the operations 450A-E of the first digital image edit stack 450 may be performed upon the second digital image 445 in response to an indication of a second request for the first digital image edit stack 450 [Asver 0053])”

One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to assist a “second user, who may not be as skilled with digital image processing as the first user, may desire to make the same adjustments to his own photographs [Asver 0022].”

Claim 10:  Bowen, Jonsson, and Asver teach all the limitations of claim 9, above.  Bowen teaches “wherein the plurality of digital editing action categories (i.e. palettes (e.g., color, font, effect, etc.) [Bowen 0038]… an image gallery… is displayed [Bowen 0096]) includes at least two of: a cutouts category, an effects category (i.e. palettes (e.g., … effect) [Bowen 0038]), a backgrounds category (i.e. an image gallery… is displayed, and the user is dragging an image ("Mama Bear" image) to a design area [Bowen 0096, Fig 2U] note: Fig. 2U shows adding text over an image.  This further illustrates that the images dragged from the image gallery are background images), or a brushes category.”  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Jonsson, in view of Asver, in view of Grosz.
Claim 11:  Bowen, Jonsson, and Asver teach all the limitations of claim 9, above.  Bowen teaches “wherein the one or more computing devices are further configured to cause the system to: 
generate the node compositor (Bowen Fig. 3C shows a hoodie with 4 design areas) within the digital editing user interface of the second client device (Bowen Fig. 3A-3Y is a GUI of a mobile device, which is different than the device in Fig. 2A-Z, a desktop), the node compositor (Bowen Fig. 3C shows design areas 1-4 as unpopulated fields); 
… determine that one or more fields of the plurality of unpopulated fields is compatible with the digital editing action block (i.e. end user customizable slots may be highlighted (e.g., with a briefly flashing light, a colored slot outline, an outline of a human body pose, etc.) to the end user to efficiently and clearly indicate slots via which the end user can add end user provided design elements [Bowen 0321, Fig. 31A,C,D]]); and
provide, for display within the digital editing user interface of the second client device (Bowen Fig. 31A-D still show the mobile UI, the second client device), an indication of compatibility for the one or more fields of the plurality of unpopulated fields (i.e. end user customizable slots may be highlighted (e.g., with a briefly flashing light, a colored slot outline, an outline of a human body pose, etc.) to the end user to efficiently and clearly indicate slots via which the end user can add end user provided design elements [Bowen 0321, Fig. 31A,C,D]]).”
Bowen, Jonsson, and Asver are silent regarding “in response to the user input to insert the digital editing action block within the node compositor.”
Grosz teaches “in response to the user input to insert the digital editing action block within the node compositor (i.e. When a photo 2510 is dragged from a photo tray 2506 and brought to the drop zone 2503, the drop zone 2503 expands on a spread 2504 [Grosz 0257, Fig. 24-25] note: dragging a photo is a digital editing action.  This action edits a spread, which is a collage of photos the user is editing, corresponding to a node compositor), determine that one or more fields of the plurality of unpopulated fields (Grosz Fig 25 shows drop zone 2503 is labeled “Add to page,” which is different from “Image.”  This indicates that drop zone 2503 is unpopulated) is compatible with the digital editing action block (i.e. When a photo 2510 is dragged from a photo tray 2506 and brought to the drop zone 2503, the drop zone 2503 expands on a spread 2504. In addition, the editor displays a swap indictor 2512 on each photo of the spread. The swap indicator indicates what would occur when the photo is dropped therein [Grosz 0257]… When a mouse (input device) is over a photo 2406 of the photo tray (photo bar), a drop area 2408 (drop zone) appears on a spread 2404… drop area may be colored in a selected color, to stand out from the rest of the GUI, either for visual pleasure, for easy identification [Grosz 0256] note: when a user begins a drag/drop operation, the mouse is over the photo.  When the mouse is over the photo, the drop zone is labeled “add to page,” and is colored.  Furthermore, when a photo is dragged over the drop zone, the drop zone is visually expanded.  These indicate possible reception of the photo/edit command, or compatibility.  Although directed towards populated fields, the swap indicators on other zones further indicate action/edit compatibility);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen, Jonsson, and Asver to include the feature of having the ability to show compatibility between instructions and their target location as disclosed by Grosz.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to make it easy and efficient for a user to easily and conveniently find a best fitting location of a target photo on a spread [Grosz 0008].”



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Jonsson, in view of Asver, in view of Kokemohr.
Claim 12:  Bowen, Jonsson, and Asver teach all the limitations of claim 9, above.  Bowen, Jonsson, and Asver are silent regarding “wherein the digital editing action block is a nested action block comprising a subset of digital editing action blocks, each digital editing action block in the subset of digital editing action blocks configured to be deleted or replaced with a different digital editing action block in response to an additional user input.”
Kokemohr teaches “wherein the digital editing action block is a nested action block comprising a subset of digital editing action blocks (i.e. stack 302 includes icons as in a "stack of icons," stack 302 may also refer to a set of image enhancements as in a "stack of image enhancements," as each icon represents a different image enhancement, where one or more of the image enhancements are applied to one or more images [Kokemohr 0042]), each digital editing action block in the subset of digital editing action blocks configured to be deleted (i.e. An edit stack in example 1701 can be opened 1702 and an optional means for deleting a single editing step [Kokemohr 0104, Fig. 17 element 1703]) or replaced with a different digital editing action block in response to an additional user input (i.e. edit steps may be rearranged 1705. For example, the second edit is selected by the user using a long click or a long index finger tap. Then, the user can move the edit 1706 out of the series of edits and enter it back into the editing chain at a new position 1707, thereby exchanging edits 2 and 3 with one another [Kokemohr 0106, Fig. 17 elements 1706-1707]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen, Jonsson, and Asver to include the feature of having the ability to edit grouped instructions as disclosed by Kokemohr.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit for an “improved system for a compartmentalized image editing system that is simple to operate and operable with a single hand [Kokemohr 0113].” 

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Jonsson, in view of Asver, in view of McNerney.
Claim 13:  Bowen, Jonsson, and Asver teach all the limitations of claim 9, above.  Bowen, Jonsson, and Asver are silent regarding “wherein the digital editing action block comprises a workflow action block operable in conjunction with an additional user input.”
McNerney teaches “wherein the digital editing action block comprises a workflow action block operable in conjunction with an additional user input (i.e. sub-object classification may be presented in hierarchical sequential order in response to a user request [McNerney 0004]… stacks may further store the order in which operations were applied to ensure the editing of one or more image mirrors the editing results from another edited image [McNerney 0079]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen, Jonsson, and Asver to include the feature of having the ability to work through the instructions in an ordered workflow as disclosed by McNerney.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to a user who desires control over the editing process and yet can benefit from an easy to use tool [McNerney 0021].”

Claim 14:  Bowen, Jonsson, Asver, and McNerney teach all the limitations of claim 13, above.  McNerney teaches “wherein the one or more computing devices are further configured to cause the system to: 
execute a first portion of the workflow action block (see below); 
one or more user inputs (see below); and 
execute a second portion of the workflow action block based on receipt of the one or more user inputs at the digital editing user interface of the second client device (i.e. each edit stack layer may represent a different edit operation that may be applied sequentially or in various orders to the image. In various implementations, only particular edit operation layers may be selected by the user… an edit stack dedicated to faces may include separate operation layers for blemish removal, colorize, insert hat, etc., which may be sequentially applied. The edit operations in each layer may be weighted to assist in determining the edit operations to apply to an image [McNerney 0081] note: although the weighting here refers to intelligent learning, the same paragraph also discloses manual application of layers, selected by the user.  Selected by the user means there is some sort of input on an input device, or a prompt).”  
One would have been motivated to combine Bowen, Jonsson, Asver, and McNerney, before the effective filing date of the invention because it provides the benefit “to a user who desires control over the editing process and yet can benefit from an easy to use tool [McNerney 0021].”

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen in view of Jonsson, in view of Grosz, in view of Kokemohr.
Claim 18:  Bowen, Jonsson, and Grosz teach all the limitations of claim 15, above.  Bowen, Jonsson, and Grosz are silent regarding “wherein the digital editing action block is a nested action block comprising a subset of digital editing action blocks, each digital editing action block in the subset of digital editing action blocks configured to be deleted or replaced with a different digital editing action block in response to a user input.”
 teaches “wherein the digital editing action block is a nested action block comprising a subset of digital editing action blocks (i.e. stack 302 includes icons as in a "stack of icons," stack 302 may also refer to a set of image enhancements as in a "stack of image enhancements," as each icon represents a different image enhancement, where one or more of the image enhancements are applied to one or more images [Kokemohr 0042]), each digital editing action block in the subset of digital editing action blocks configured to be deleted (i.e. An edit stack in example 1701 can be opened 1702 and an optional means for deleting a single editing step [Kokemohr 0104, Fig. 17 element 1703]) or replaced with a different digital editing action block in response to a user input (i.e. edit steps may be rearranged 1705. For example, the second edit is selected by the user using a long click or a long index finger tap. Then, the user can move the edit 1706 out of the series of edits and enter it back into the editing chain at a new position 1707, thereby exchanging edits 2 and 3 with one another [Kokemohr 0106, Fig. 17 elements 1706-1707]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen, Jonsson, and Grosz to include the feature of having the ability to edit actions within a group of actions as disclosed by Kokemohr.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit for an “improved system for a compartmentalized image editing system that is simple to operate and operable with a single hand [Kokemohr 0113].” 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Jonsson, in view of Grosz, in view of McNerney.
Claim 19:  Bowen, Jonsson, and Grosz teach all the limitations of claim 15, above.  Bowen, Jonsson, and Grosz are silent regarding “wherein the digital editing action block comprises a workflow action block operable in conjunction with a user input.”
McNerney teaches “wherein the digital editing action block comprises a workflow action block operable in conjunction with a user input (i.e. sub-object classification may be presented in hierarchical sequential order in response to a user request [McNerney 0004]… stacks may further store the order in which operations were applied to ensure the editing of one or more image mirrors the editing results from another edited image [McNerney 0079]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen, Jonsson, and Grosz to include the feature of having the ability to work through the instructions in an ordered workflow as disclosed by McNerney.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to a user who desires control over the editing process and yet can benefit from an easy to use tool [McNerney 0021].”

Claim 20:  Bowen, Jonsson, Grosz, and McNerney teach all the limitations of claim 19, above.  McNerney teaches “further comprising: 
executing a first portion of the workflow action block (see below); 
providing, for display within the digital editing user interface of the client device, a prompt for a user input (see below); and 
executing a second portion of the workflow action block based on receipt of the user input at the digital editing user interface of the client device (i.e. each edit stack layer may represent a different edit operation that may be applied sequentially or in various orders to the image. In various implementations, only particular edit operation layers may be selected by the user… an edit stack dedicated to faces may include separate operation layers for blemish removal, colorize, insert hat, etc., which may be sequentially applied. The edit operations in each layer may be weighted to assist in determining the edit operations to apply to an image [McNerney 0081] note: although the weighting here refers to intelligent learning, the same paragraph also discloses manual application of layers, selected by the user.  Selected by the user means there is some sort of input on an input device, or a prompt at each edit stack layer whether to execute each image modification).”  
One would have been motivated to combine Bowen, Jonsson, Grosz, and McNerney, before the effective filing date of the invention because it provides the benefit “to a user who desires control over the editing process and yet can benefit from an easy to use tool [McNerney 0021].”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Basyrov (US 20190310768 A1) listed on 892 is related to editing a webpage content, specifically with a configuration section side by side with a live preview.  Configuration section in Fig. 11C-11D appears to correspond positionally with the preview image.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171